DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
MIURA, one of the closest prior art of record, fails to teach a rubber composition comprising a linear polyol  wherein a total content of the linear polyol and the cyclic polyol is 1 part by mass to 4 parts by mass per 100 parts by mass of the rubber component. 
MIURA teaches a rubber composition for a tire contains a diene rubber, at least one reinforcing filler, and at least one sucrose derivative selected from the group consisting of sucrose benzoate and sucrose acetate (Abstract). The amount of sucrose derivative is from 1 to 25 parts by mass per 100 parts by mass of the diene rubber (Abstract; [0015-0017] and [0023-0027]). Note: sucrose derivatives (i.e., sucrose benzoate and sucrose acetate) reads on a cyclic polyol. However, MIURA is silent to the rubber composition comprising a linear polyol which does not satisfy the claim limitations of the present invention. Therefore, MIURA fails to disclose or render obvious the present invention. 

CHEN et al., one of the closest prior art of record, fails to teach a cyclic polyol wherein a total content of the linear polyol and the cyclic polyol is 1 part by mass to 4 parts by mass per 100 parts by mass of the rubber component.
CHEN teaches rubber compositions comprising a polyhydroxy compound [0002]. The polyhydroxy compound include multi-hydroxy compounds [0026-0028] which includes xylitol, mannitol, and sorbitol [0032].  However, CHEN is silent to the rubber composition comprising cyclic polyol which does not satisfy the claim limitations of the present invention. Therefore, CHEN fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763